Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin C. Umphreyville appeals the district court’s order and judgment dismissing his complaint brought pursuant to the Federal Tort Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* Umphreyville v. USDC, WDVA, No. 5:12-cv-00635-F, 2013 WL 2635210 (E.D.N.C. June 12, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Although this court has been named as a defendant-appellee in this action, we exercise our discretion to decide the appeal pursuant to the Rule of Necessity. United States v. Will, 449 U.S. 200, 211-17, 101 S.Ct. 471, 66 L.Ed.2d 392 (1980).